Citation Nr: 1126120	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-31 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right total knee replacement rated as 100 percent disabling from February 6, 2007 to May 1, 2009, and in excess of 30 percent since May 1, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Togus, Maine.

Additionally, in a May 2008 rating decision, the Veteran's right knee disability, rated with separate ratings for limitation of extension and instability, was recharacterized as residuals of a total right knee replacement.  A 100 percent evaluation was assigned from February 6, 2007, to May 1, 2009, with a 30 percent evaluation thereafter.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran's residuals of a right total knee replacement was reduced to 30 percent on May 1, 2009, the claim for an increased rating remains before the Board.

In November 2008, the Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge at the Detroit Regional Office.  A transcript of the hearing is of record.

The Board notes that in a September 2008 statement, the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected low back strain with degenerative disc disease disability and right knee disability.  The issue of whether entitlement to TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

In October 2009, the Veteran submitted additional private treatment records dated in July 2009, as well a waiver for the additional evidence.  As the Veteran submitted a waiver, a remand is not necessary under 38 C.F.R. § 19.31.  

The Board remanded the Veteran's appeal in December 2008.  The Board is satisfied that there has been substantial compliance with the remand directives, and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since May 1, 2009, the Veteran's service-connected right knee disability has not been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; ankylosis; extension limited to 30 degrees or more; or impairment analogous to nonunion of the tibia or fibula with loose motion, requiring a brace.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected total replacement of the right knee since May 1, 2009 are not met.  38 USCA §§ 1155, 5103, 5103A, 5107 (West 2002); 38 CFR §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in February 2006, March 2006, and May 2008 letters, and the claim was readjudicated in a May 2008, July 2008, and July 2009 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained private and VA outpatient treatment records, afforded the Veteran VA examinations, assisted the Veteran in obtaining evidence, and provided the Veteran the opportunity to present testimony at a hearing before the undersigned.  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  There has been full compliance with the December 2008 remand.  See Stegall v. West, supra.

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating Law and Regulations

The Veteran maintains that he is entitled to an evaluation greater than 30 percent for his service-connected right knee disability since May 1, 2009.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In cases such as this, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In the present case, in a May 2008 rating decision, the Veteran's right knee disability, rated with separate ratings for limitation of extension and instability, was recharacterized as residuals of a total right knee replacement.  A 100 percent evaluation was assigned from February 6, 2007, to May 1, 2009, with a 30 percent evaluation thereafter under Diagnostic Code (DC) 5055, knee replacement prosthesis.  38 C.F.R. § 4.71a, DC 5055.  It is only the period beginning on February 6, 2007 that is on appeal at present.

Under DC 5055 for total knee replacement, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity. For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to DC's 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  38 C.F.R. § 4.71a, DC 5055.  

The Board notes that, as indicated in the preceding paragraph, the provisions of DC 5055 for total knee replacement do not provide for consideration of DC 5257 (recurrent subluxation or instability), 5260 (limitation of flexion), or any other DC not specifically referenced therein.

DC 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 5256.

DC 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a, DC 5261.

DC 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned.  Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5262.

Right Knee

Since May 1, 2009, the Veteran's right knee disability has been evaluated as 30 percent disabling under DC 5055, knee replacement prosthesis.  38 C.F.R. § 4.71a, DC 5055.  At the outset, the Board notes that an increased evaluation from February 6, 2007 to May 1, 2009 will not be addressed in this decision, as the Veteran was in receipt of the maximum 100 percent evaluation during that time period.  

In this case, the Board finds that the Veteran's right knee was not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; ankylosis; extension limited to 30 degrees or more; nor impairment analogous to nonunion of the tibia or fibula with loose motion, requiring brace.  Specifically, the record demonstrates that the Veteran underwent a right knee total arthroplasty in February 2007.  Subsequently, in September 2007, the Veteran was seen by his private physician for a reevaluation of his knee; while the Veteran complained of some lateral soreness, he had no effusion or instability.  X-rays showed excellent position and alignment of the prosthesis without any evidence of loosening and there was no indication that the Veteran requires any type of assistive device.  While the March 2009 VA examination report noted that the Veteran occasionally uses a brace, as well as experiences moderate instability and weakness, there was no indication of nonunion of the tibia or fibula with loose motion.  In this regard, x-rays did not show any evidence of loosening.  As such, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent under DC's 5055 or 5262.

Regarding Diagnostic Code 5256, the Board notes that the Veteran has never been diagnosed with ankylosis of the right knee.  The Board further notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary (25th ed. 1990)).  Here, as detailed below, the medical examinations indicate the Veteran still has mobility of the right knee, as demonstrated by his range of motion.  Therefore, DC 5256 is not applicable in this case.


Regarding DC 5261, limitation of extension, the September 2007 private examination did not indicate extension.  The March 2009 VA examination demonstrated extension to 15 degrees and flexion to 110 degrees, both with pain; however, upon repetition, there was no additional limitation of the Veteran's range of motion.  While the March 2009 examination shows extension to 15 degrees, which warrants a 20 percent disability evaluation, extension to 30 degrees was not demonstrated; thus, the Veteran does not warrant the next higher 40 percent evaluation under DC 5261.    

Therefore, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his service-connected total right knee replacement under any of the potentially applicable diagnostic codes.  

As indicated above, in rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  

In the present case, the record reveals consistent complaints of right knee pain and weakness throughout the rating period on appeal.  During the September 2007 private evaluation, the Veteran reported that while he has significant improvement, he still experiences some lateral soreness.  During the March 2009 VA examination, the Veteran stated that he experienced right knee pain and swelling.  The March 2009 VA examiner noted that the Veteran has been utilizing a brace on an occasional basis.  In July 2009, during the course of private outpatient treatment, the Veteran reported experiencing right knee pain.     

Despite the findings detailed above, the Board does not conclude that the Veteran's right knee disability picture most nearly approximates the next-higher 40 percent evaluation based on limitation of extension since May 1, 2009, even when considering additional functional limitation due to factors such as pain and weakness.  Indeed, while the VA examiner in March 2009 noted that while there was objective evidence of pain on repetitive range of motion, the Veteran's range of motion was not additionally limited.  Accordingly, the Board notes that the Veteran performed all range of motion testing with pain.  However, while pain is established, there is no objective evidence to show that such pain caused additional functional limitation to such extent as to warrant a higher rating.

Several precedent opinions of the VA Office of General Counsel provide bases for the assignment of separate knee evaluations when specific symptoms are shown.  However, as the evidence of record does not show both knee arthritis and instability at present; given the total knee replacement, there is no basis for the assignment of separate evaluations for instability and arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).  Moreover, there is no basis for separate evaluations for flexion and extension, as the veteran does not have sufficient limitation of flexion (60 degrees) for a zero percent evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

In short, the evidence does not support an evaluation in excess of 30 percent for the Veteran's service-connected right knee disability since May 1, 2009.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).    

Extraschedular Considerations

In a September 2007 statement, the Veteran reported that he has not worked since he underwent a total right knee replacement in February 2007, indicating that his knee is not as good as it was prior to the surgery.  During the March 2009 VA examination, the Veteran indicated that decreased mobility in his right knee has caused him to have increased absenteeism at work when he was working.  He further reported that he was on medical leave for eight months prior to retiring.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected right knee condition.  The discussion above reflects that the Veteran's knee disability is primarily manifested by pain, moderate weakness, and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See Diagnostic Code 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As noted above, the Veteran reported that he has not worked since the February 2007 total right knee replacement surgery.  Moreover, during the March 2009 VA examination, he indicated that he took eight months of medical leave prior to retiring due to his disability.  This case accordingly does raise a claim for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), which will be addressed in the remand below.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to an evaluation in excess of 30 percent for residuals of a right total knee replacement since May 1, 2009 is denied. 


REMAND

Additional development is required before the issue of entitlement to TDIU can be adjudicated.  Specifically, it is determined that the Veteran be furnished with appropriate notice regarding the issue of entitlement to TDIU, as well as an examination for the reasons discussed below.  

The Board notes that the Veteran's representative raises a claim of entitlement to a TDIU due to the Veteran's service-connected disabilities.  See September 2008 statement.  The Veteran's service-connected disabilities include low back strain with degenerative disc disease; total right knee replacement; left knee degenerative arthritis; left knee medial meniscus tear; and neurological impairment of the right lower extremity.  Moreover, during the March 2009 VA examination, the Veteran reported that he was on medical leave for eight months prior to retiring and feels that, "if he could work, he would like to."  In this regard, the March 2009 VA examiner indicated that the impact of the Veteran's service-connected disabilities on the Veteran's previous work was significant.  The examiner noted, that due to increased disability with the Veteran's knee and back, he is unable to work any job that requires sitting or standing for longer than 30 minutes at a time.  He further noted, that it is difficult to discern which ailment he suffers from more or which inhibits him more, as well as to what degree they each impede his functional ability to work.    

As indicated above, during the March 2009 VA examination, the examiner did not expressly address whether the Veteran was unemployable as a result of his service-connected low back strain disability, his right or left knee disabilities, or other service-connected disabilities. 

The duty to assist requires that VA obtain an examination which includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Friscia v. Brown, 7 Vet. App. 294 (1994).  Accordingly, an opinion should be obtained as to whether the Veteran's service-connected disabilities preclude substantially gainful employment. 

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that all notice obligations have been satisfied in accordance with the recent court decisions, 38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 C.R.F. § 3.159(e), and any other applicable legal precedent.  Specifically, the RO should furnish the Veteran notice informing the Veteran of 38 C.F.R § 4.16, regarding the claim of entitlement to TDIU.
2.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination in order to determine the effect of his service-connected disabilities (low back strain with degenerative disc disease; total right knee replacement; left knee degenerative arthritis; left knee medial meniscus tear; and neurological impairment of the right lower extremity) on his employability.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  

Based on examination findings and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (low back strain with degenerative disc disease; total right knee replacement; left knee degenerative arthritis; left knee medial meniscus tear; and neurological impairment of the right lower extremity), without regard to his non service-connected disabilities, or his age, render him unable to secure and follow a substantially gainful occupation.   

A complete rationale should be given for all opinions and expressed.  

3.  Thereafter, adjudicate the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU), which is deemed a component of the increased rating claim and is found to already be under the Board's jurisdiction.  If the decision is adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


